Exhibit 10.72
CONFORMED COPY
WebMD Health Corp.
669 River Drive
Elmwood Park, NJ 07407
As of November 9, 2009
Kevin Cameron
c/o WebMD Health Corp.
669 River Drive
Elmwood Park NJ 07407
Dear Kevin
Reference is made to the Employment Agreement between you and WebMD Health Corp.
(previously known as HLTH Corporation, “WebMD Health”) dated as of September 23,
2004, as previously amended on each of February 1, 2006 and December 16, 2008
(as so amended, the “Employment Agreement”). Capitalized terms used herein
without definition have the meanings specified in the Employment Agreement.
You have informed us that you are able to return to work on a part-time basis.
Accordingly, this letter amendment to the Employment Agreement sets forth the
terms of your return to work and your continued employment with WebMD Health
after the completion of the merger of HLTH Corporation with and into WebMD
Health (the “Merger”). It is intended to preserve the payments and other
benefits that you would have received if you had terminated your employment for
Good Reason as a result of the change in your position after the Merger and the
changes to the other terms of your employment as described herein.
Accordingly, the Employment Agreement is hereby amended as follows:
1. Amendment to Employment, Compensation and Benefits Sections. Effective
November 3, 2009, your title is Special Advisor to the Chairman and your base
salary is $100,000 per annum. In addition, any annual bonus that may be paid to
you will be determined by the Compensation Committee in its sole discretion. You
shall devote your business time (with the exceptions noted in the Employment
Agreement) to the performance of your duties for the Company, with reasonable
accommodation for your medical condition. Section 2.2(a) is amended by deleting
the words “other similarly situated” contained therein.

 



--------------------------------------------------------------------------------



 



2. Amendment to Severance Provisions. Notwithstanding anything to the contrary
contained in the Employment Agreement, you will be entitled to the payments and
other benefits specified in Section 4.4(i) through (iv) all in accordance with,
and payable as provided in, the terms of such subsections, subject to
Section 4.7, 4.8 and 4.9 and the provisos at the end of Section 4.4 of the
Employment Agreement, at such time as your employment terminates for any reason
or no reason, whether by you or WebMD Health and whether during or after the
Initial Employment Period. The payments under Section 4.4(i) will be calculated
as if your employment was terminated by you for Good Reason immediately prior to
the consummation of the Merger.
3. Section 4.5. Clauses (i)-(iii) of the second sentence of Section 4.5 of the
Employment Agreement are hereby deleted. For the sake of clarity, as the
definition of Good Reason continues to be relevant to the Existing Stock Options
in the event of a Change of Control, you will have Good Reason under clause
(1) or (2) thereof only if (A) the Company breaches the Employment Agreement as
amended hereby or (B) demotes you from the position or materially diminishes the
responsibilities that you hold immediately prior to the Change of Control.
4. Effect on the Employment Agreement. Except as set forth herein, the
Employment Agreement remains in full force and effect. All references to the
Employment Agreement shall be deemed references to the Employment Agreement as
amended hereby.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of
November 9, 2009.

            WEBMD HEALTH CORP.
      /s/ Douglas W. Wamsley       Name:   Douglas W. Wamsley      Title:  
Executive Vice President            /s/ Kevin M. Cameron       KEVIN CAMERON   

-2-